Citation Nr: 0604905	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  01-04 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to initial ratings in excess of 20 percent 
from January 22, 1982, 40 percent from February 22, 1996, and 
60 percent from February 26, 1999, for residuals of an injury 
to the left iliac crest with traumatic arthritis of the 
lumbar spine.  

2.  Entitlement to a compensable rating for residuals of a 
left elbow laceration.

3.  Entitlement to a compensable rating for residuals of a 
left thigh laceration.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO rating decision, which granted 
service connection for residuals of an injury to the left 
iliac crest with traumatic arthritis of the lumbar spine, 
evaluated as 40 percent disabling, and for residuals of a 
left elbow laceration and residuals of a left thigh 
laceration, both rated as noncompensable.  The veteran 
appealed for higher initial ratings.  

In January 2003, the veteran appeared at the RO and testified 
at hearing before the undersigned Veterans Law Judge.  

In August 2003, the Board remanded the case to the RO for 
additional development.  

Then, following a determination of the Board in August 2003 
to grant an earlier effective date for the entitlement to 
service connection for residuals of an injury to the left 
iliac crest with traumatic arthritis of the lumbar spine, the 
RO in a January 2005 rating decision assigned the following 
ratings for the residuals of an injury to the left iliac 
crest with traumatic arthritis of the lumbar spine:  20 
percent from January 22, 1982, 40 percent from February 22, 
1996, and 60 percent from February 26, 1999.  The veteran, at 
that point, appeared to continue his appeal for higher 
ratings.

In January 2006, the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in January 2006.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).

The Board notes that the veteran has raised the issue of 
entitlement to an earlier effective date for the grant of 
service connection for a left shoulder disability and for 
residuals of a left elbow laceration (see veteran's 
statement, dated and received by the RO in March 2005 and 
received by the Board in October 2005).  As this issue has 
not been adjudicated by the RO, it is referred there for 
further appropriate consideration. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1943 to December 1945.  

2.  On February 15, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  

In this case, on February 15, 2006, the Board received a 
signed statement via facsimile from the veteran (i.e., the 
appellant) to his representative, which expressed his desire 
to withdraw his appeal.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


